Title: [Diary entry: 19 November 1785]
From: Washington, George
To: 

Saturday 19th. Thermometer at 46 in the Morng. 54 at Noon and  at Night. Wind at No. West and cold all day, with Clouds which threatned Snow in the evening. Ground very hard frozen. Finished digging my Summer Turnips and putting them in a Cellar. Also finished covering the Palmetto royal at the front gate, except a small piece on the south side, nearest the gate, for which brush could not be got in time. My Ice House Walls except the Pediment over the outer door and the inner Walls of the arch were compleated this day likewise. Doctr. Craik whom I had sent for to visit York George (in the Neck) who is much afflicted with the gravel came here about Sundown and stayed all Night.